NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MEDIA QUEUE, LLC,
Plain,tiff-Appellant,

V.

NETFLIX, INC.,
Defendant-Cross Appellant,

AND

BLOCKBUSTER, INC.,
Defendant-Appellee, -

AND

GREENCINE HOLDINGS, LLC,
Defendant.

2010-1199, -1344

Appeals from the United States District Court for the
Northern District of Caiifornia in case n0. 09-CV-1027,
Judge Susan Illston.

ON MOTION

ORDER

MEDIA QUEUE V. NETFLIX 2

Upon consideration of the motions to withdraw David
K. Wooten and Leisa Talbert Peschel as counsel for
Blockbuster, Inc.,

IT IS ORDERED THATZ

The motions are granted

FOR THE COURT

   /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: John J. Edmonds, Esq.
Scott W. Breedlove, Esq.

Michael A. Jacobs, Esq. us mo

John D. Vandenberg, Esq. me FEDERM CI§*?:YTF°H
Peter J. Brann, Esq. __
JUN 20 2012

s 2 1
JAN HURBALY
CLER|(